DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Drawings
4.       The drawing(s) filed on 12/28/2020 are accepted by the Examiner.

Status of Claims
5.       Claims 1-15 are pending in this application.  

Claim Objections
6.       Claims 13 and 15 are objected to because of the following informalities:    
Claim 13: Please replace the semi-colon at the end of claim 13 to a period.
Claim 15, line 1, please change 
***A computer readable medium*** to 
***A non-transitory computer readable medium***.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2018/184410) in view of Urbschat (US 2011/0103688).
	Note: WO 2018/184410 was cited in the in the Written Opinion of the International Searching Authority of PCT/CN2018/124525 and the examiner has attached an English translation.

Regarding Claim 1:
Wang discloses a wireless access point information generation method (“a method for connecting a wireless access point through an application in a user equipment” (page 2, lines 3-5)), comprising: 
extracting candidate character images from an obtained image (e.g. ‘an image is transmitted to the user or may be obtained by the camera of user’s mobile device’; Fig. 1 “in sub-step S11b, the wireless access point connection application extracts the identification information and the access information of the target wireless access point from the target image information” (page 13, lines 22-24)), wherein the obtained image comprises an image indicating a wireless access point (“sub-step S11a, the wireless access point connection application obtains the target image information corresponding to the triggering operation according to the triggering operation of the user in the application, and detects that the triggering operation of the user in the application is triggered by the user. The operation is detected, and according to the trigger operation, the target image information corresponding to the trigger operation is acquired.” (page 13, lines 9-15); e.g. “the user touches the “Get Access Information” button provided by the access point connection application on the touch screen of the mobile terminal (such as a mobile phone), and the application calls the camera installed on the mobile terminal to capture or record the connection to be connected. The SSID of the target wireless access point, the electronic display of the connection password, the printed or handwritten material posted on the wall, the content temporarily written by the wireless access point provider” (page 10, lines 29-37)); 
determining a character image in the candidate character images (“in sub-step S11b, the wireless access point connection application performs the following operations: identifying one or more character strings from the target image information; and including the identification key information of the wireless access point in the character string Extracting the identification information of the target wireless access point from the character string; when the character string includes the cryptographic key information of the wireless access point, extracting the access information of the target wireless access point from the character string.” (page 16, lines 4-32)); 
determining a recognition result of the character image (“For example, after character recognition of the target image information, two character strings are obtained, namely the string str1: "SSID: tplink" and the string str2: "Password: 12345678", wherein the keyword "str1 is detected in str1" "SSID", then "tplink" is used as the identification information of the target wireless access point; when the keyword "Password" is detected in str2, "12345678" is used as the access information of the target wireless access point. The keywords (such as "SSID" and "Password") and corresponding information (such as identification information and access information) in str1 and str2 may be separated or separated by spaces, special characters (such as ":").” (page 16, lines 13-22)) by using a character-recognition model, wherein the character-recognition model is used for representing a correspondence between the character image and a character; and 
generating an access point identifier and a password of the wireless access point according to the recognition result (“For example, the user connects his mobile terminal to the corresponding wireless access point according to the access point name (such as SSID) and the connection password, and the connection is successful.” (page 23, lines 23-25)).

	Wang does not expressly disclose by using a character-recognition model, wherein the character-recognition model is used for representing a correspondence between the character image and a character.
Urbschat discloses by using a character-recognition model (Urbschat: It should be noted that the OCR learn set can also be used to train classifiers (e.g., support vector machines, neural networks) directly. The imagelets and the respective OCR initial results can be used as input for such trainable classifiers and the training can be performed according to certain algorithms. Such algorithms can be, but are not limited to Support Vector Machines Neural Networks, Bayes classifiers, Decision trees and bootstrapping methods. The actual OCR boosting (i.e., obtaining a second opinion on given OCR results for given imagelets) can be performed by applying the pre-trained classifiers (this process can be referred to as a classification phase). Classifiers can be trained based on filtered, unfiltered, preprocessed, or raw imagelet sets.” [0016]), wherein the character-recognition model is used for representing a correspondence between the character image and a character. (Urbschat: “As noted above, a confidence rating can be calculated for OCR booster results for each imagelet of interest by comparing the statistics of the OCR booster learn set for each learned character with the actual imagelet. Confidence values can also be obtained by application of trained classifiers (e.g., Support Vector Machines Neural Networks) [0022]).

Wang in view of Urbschat are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose by using a character-recognition model, wherein the character-recognition model is used for representing a correspondence between the character image and a character.  The suggestion/motivation for doing so is to increase the accuracy of OCR recognition as disclosed by Urbschat in the background of invention.  Therefore, it would have been obvious to combine Wang with Urbschat to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 1, wherein the step of determining the recognition result of the character image by using the character-recognition model comprises: 
importing the character image into at least two character-recognition models (Urbschat: Claim 1 “obtaining OCR results of OCR scanning from at least one OCR module; creating at least one OCR seed using at least a portion of the OCR results; creating at least one OCR learn set using at least a portion of the OCR seed; and applying the OCR learn set to the at least one item to obtain additional optical character recognition (OCR) results.”; “It should be noted that the OCR learn set can also be used to train classifiers (e.g., support vector machines, neural networks) directly. The imagelets and the respective OCR initial results can be used as input for such trainable classifiers and the training can be performed according to certain algorithms. Such algorithms can be, but are not limited to Support Vector Machines Neural Networks, Bayes classifiers, Decision trees and bootstrapping methods. The actual OCR boosting (i.e., obtaining a second opinion on given OCR results for given imagelets) can be performed by applying the pre-trained classifiers (this process can be referred to as a classification phase). Classifiers can be trained based on filtered, unfiltered, preprocessed, or raw imagelet sets.” [0016]); and determining the recognition result according to characters outputted by the at least two character-recognition models (Urbschat: Claim 2 “wherein image statistics are deducted based on the at least one OCR learn set”).
Wang in view of Urbschat are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the step of determining the recognition result of the character image by using the character-recognition model comprises: importing the character image into at least two character-recognition models; and determining the recognition result according to characters outputted by the at least two character-recognition models.  The suggestion/motivation for doing so is “This can help solve the inconsistencies and boost the OCR correction rate” as disclosed by Urbschat at ¶ [0021].  Therefore, it would have been obvious to combine Wang with Urbschat to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Wang in view of Urbschat discloses the generation method according to claim 2, wherein the step of importing the character image into the at least two character-recognition models comprises: 
importing the character image into a pre-trained first character-recognition model to generate a first character (Urbschat: “315 of FIG. 3 illustrates an example of a cleaned OCR seed (created in 215 of FIG. 2). In 315, a filtered set of imagelets that are very similar in terms of OCR result and font properties is shown. Based on this set of imagelets a learn set can be created, as shown in 220 of FIG. 2. The learn set can comprise, for each of the characters identified by the OCR module 160, an average and variance for imagelets identified as corresponding to each character.” [0015]); and 
importing the character image into a pre-trained second character-recognition model to generate a second character (Urbschat: Claim 2 “wherein image statistics are deducted based on the at least one OCR learn set”).

Wang in view of Urbschat are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the step of importing the character image into the at least two character-recognition models comprises: 
importing the character image into a pre-trained first character-recognition model to generate a first character; and importing the character image into a pre-trained second character-recognition model to generate a second character  The suggestion/motivation for doing so is “This can help solve the inconsistencies and boost the OCR correction rate” as disclosed by Urbschat at ¶ [0021].  Therefore, it would have been obvious to combine Wang with Urbschat to obtain the invention as specified in claim 3.

Regarding Claim 7:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 1, further comprising: 
sending a connection request to the wireless access point by using the access point identifier and the password (Wang: e.g. “For example, the user recognizes and obtains the SSID of a WiFi access point encrypted by WPA as tplink through the mobile phone operated by the user, and the connection password is 12345678, and establishes the mobile phone according to the hotspot name “tplink” and the connection password “12345678”. Wireless connection between WiFi access points. The process of establishing a connection may be completed by the wireless access point connection application, or may be completed by an operating system or other application by calling an interface provided by the device operating system or other application.” (page 12, lines 7-16); “The wireless access point includes, but is not limited to, an unencrypted wireless access point, a wireless access point encrypted by an encryption technology such as WEP/WPA/WPA2, and may be a wireless connection that can be authenticated and connected through the SSID and the password information. Incoming points can also be authenticated and connected to the wireless access point through the Extensible Authentication Protocol (EAP). When the target wireless access point to be connected is an EAP hotspot, the information required for the connection is identified and acquired from the target image information.” (page 11, lines 15-25)).

Regarding Claim 8:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 1, wherein the step of determining the character image in the candidate character images comprises: 
importing the candidate character images into a pre-trained classification model to generate image types of the candidate character images (Urbschat: Fig. 4 flowchart for comparing new documents to the learn set, also see Fig. 5; [0017-0023]), wherein an image type of the image types is used for indicating the character image or a non-character image (Wang: “For another example, in the sub-step S11a, a plurality of still images or a moving image or a camera is acquired; for a plurality of still images, the image with the highest definition is selected from the plurality of still images, for example, by image histogram method, energy Evaluation functions such as variance method, Gaussian variance method, and square Gaussian gradient method are used to evaluate the image; for dynamic images or imaging, each frame can be evaluated by a similar evaluation function, and the frame with the highest definition is selected for Extract identification information and access information of the target wireless access point” (page 15, line 30 – page 16, line 3)), and the pre-trained classification model is used for representing a correspondence between the image and the image type (Urbschat: Claim 2 “wherein image statistics are deducted based on the at least one OCR learn set”); 
performing a character segmentation on a candidate character image of the candidate character images, wherein the image type of the candidate character image indicates the character image, to generate the character image (Urbschat: “The imagelets can be obtained by extracting each character imagelet from the document image. A character segmentation algorithm can be used to generate the character imagelet based on the character imagelet's coordinates (e.g., represented by a bounding box) in the document image.” [0011]).

Wang in view of Urbschat are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the step of determining the character image in the candidate character images comprises: 
importing the candidate character images into a pre-trained classification model to generate image types of the candidate character images, and the pre-trained classification model is used for representing a correspondence between the image and the image type; performing a character segmentation on a candidate character image of the candidate character images, wherein the image type of the candidate character image indicates the character image, to generate the character image.
The suggestion/motivation for doing so is “thus increasing the reliability of the statistics. In addition, the overall procedure of the method 200 can be performed iteratively to allow for a refinement of the data, preprocessing methods, and/or other parameters” as disclosed by Urbschat at ¶ [0030].  Therefore, it would have been obvious to combine Wang with Urbschat to obtain the invention as specified in claim 8.

Regarding Claim 9:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 8, wherein the step of performing the character segmentation on the candidate character image, wherein the image type of the candidate character image indicates the character image, to generate the character image comprises: 
determining a character string image, wherein the character string image comprises the candidate character image, wherein the image type of the candidate character image indicates the character image (Wang: e.g. “For example, the user recognizes and obtains the SSID of a WiFi access point encrypted by WPA as tplink through the mobile phone operated by the user, and the connection password is 12345678, and establishes the mobile phone according to the hotspot name “tplink” and the connection password “12345678”. Wireless connection between WiFi access points. The process of establishing a connection may be completed by the wireless access point connection application, or may be completed by an operating system or other application by calling an interface provided by the device operating system or other application.” (page 12, lines 7-16); “The wireless access point includes, but is not limited to, an unencrypted wireless access point, a wireless access point encrypted by an encryption technology such as WEP/WPA/WPA2, and may be a wireless connection that can be authenticated and connected through the SSID and the password information. Incoming points can also be authenticated and connected to the wireless access point through the Extensible Authentication Protocol (EAP). When the target wireless access point to be connected is an EAP hotspot, the information required for the connection is identified and acquired from the target image information.” (page 11, lines 15-25)); and 
performing the character segmentation on the character string image, to generate the character image (Urbschat: “The imagelets can be obtained by extracting each character imagelet from the document image. A character segmentation algorithm can be used to generate the character imagelet based on the character imagelet's coordinates (e.g., represented by a bounding box) in the document image.” [0011]).

Wang in view of Urbschat are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the step of performing the character segmentation on the candidate character image, wherein the image type of the candidate character image indicates the character image, to generate the character image comprises:  determining a character string image, wherein the character string image comprises the candidate character image, wherein the image type of the candidate character image indicates the character image; and performing the character segmentation on the character string image, to generate the character image.  The suggestion/motivation for doing so is to increase the accuracy of OCR recognition as disclosed by Urbschat in the background of invention. Therefore, it would have been obvious to combine Wang with Urbschat to obtain the invention as specified in claim 9.

Regarding Claim 11:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 9, wherein the step of generating the access point identifier and the password of the wireless access point according to the recognition result comprises: 
determining access point identifier prompt information in the recognition result (Wang: “Preferably, in sub-step S11b, the wireless access point connection application performs the following operations: identifying one or more character strings from the target image information; and including the identification key information of the wireless access point in the character string. Extracting the identification information of the target wireless access point from the character string” (page 16, lines 4-8)); and determining the access point identifier of the wireless access point according to the recognition result of the character image, wherein recognition result of the character image is in a same character string image as the character image indicating the access point identifier prompt information (Wang: “For example, after character recognition of the target image information, two character strings are obtained, namely the string str1: "SSID: tplink" and the string str2: "Password: 12345678", wherein the keyword "str1 is detected in str1" "SSID", then "tplink" is used as the identification information of the target wireless access point; when the keyword "Password" is detected in str2, "12345678" is used as the access information of the target wireless access point. The keywords (such as "SSID" and "Password") and corresponding information (such as identification information and access information) in str1 and str2 may be separated or separated by spaces, special characters (such as ":").” (page 16, lines 13-22)).

Regarding Claim 12:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 11, wherein the step of determining the access point identifier of the wireless access point according to the recognition result of the character image, wherein the recognition result of the character image is in the same character string image as the character image indicating the access point identifier prompt information comprises: 
determining the recognition result of the character image, wherein the recognition result of the character image is in the same character string image as the character image indicating the access point identifier prompt information as a candidate access point identifier of the wireless access point (Wang: “Preferably, in sub-step S11b, the wireless access point connection application performs the following operations: identifying one or more character strings from the target image information; and including the identification key information of the wireless access point in the character string. Extracting the identification information of the target wireless access point from the character string” (page 16, lines 4-8)); 
determining, in an access point identifier set, an access point identifier matching the candidate access point identifier (Wang: “The first character string in the string is matched with a wireless access point scanned by the user equipment, and the first character string is used as identification information of the target wireless access point; and the target wireless access point is determined.; and determining the access point identifier matching the candidate access point identifier as the access point identifier of the wireless access point.” (page 17, lines 1-5)).

Regarding Claim 13:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 9, wherein the step of generating the access point identifier and the password of the wireless access point according to the recognition result comprises: 
determining password prompt information in the recognition result (Wang: “For example, after character recognition of the target image information, two character strings are obtained, namely the string str1: "SSID: tplink" and the string str2: "Password: 12345678", wherein the keyword "str1 is detected in str1" "SSID", then "tplink" is used as the identification information of the target wireless access point; when the keyword "Password" is detected in str2, "12345678" is used as the access information of the target wireless access point.” (page 16, lines 13-19)); and 
determining the recognition result of the character image, wherein the recognition result of the character image is in the same character string image as the character image indicating the password prompt information as the password of the wireless access point (Wang: e.g. “For example, the user connects his mobile terminal to the corresponding wireless access point according to the access point name (such as SSID) and the connection password, and the connection is successful. At this point, the access point name, connection password, and the wireless access point match, and are shared for later use.” (page 23, lines 23-27));

Regarding Claim 14:
The proposed combination of Wang in view of Urbschat further discloses an electronic device (Wang: ‘mobile device such as a smart phone, a tablet computer’ (page 7, lines 26-33), comprising: 
one or more processors (Wang: “the device comprising: Processor; A memory arranged to store computer executable instructions that, when executed, cause the processor to…” (page 3, lines 1-6)); and 
a storage apparatus, storing one or more programs, wherein the one or more programs, when executed by the one or more processors (Wang: “the device comprising: Processor; A memory arranged to store computer executable instructions that, when executed, cause the processor to…” (page 3, lines 1-6)), causing the one or more processors to implement the method according to claim 1.

Regarding Claim 15:
The proposed combination of Wang in view of Urbschat further discloses a computer readable medium, storing a computer program, wherein the computer program, when executed by a processor (Wang: “the device comprising: Processor; A memory arranged to store computer executable instructions that, when executed, cause the processor to…” (page 3, lines 1-6)), implementing the method according to claim 1.

13.	Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Urbschat as applied to claim 3 above, and further in view of Kumar et al. (US 2015/0006361).

Regarding Claim 4:
The proposed combination of Wang in view of Urbschat discloses the generation method according to claim 3, but does not expressly disclose wherein the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: determining the first character or the second character as the recognition result in response to determining the first character is same as the second character.
Kumar discloses wherein the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: determining the first character or the second character as the recognition result in response to determining the first character is same as the second character (Kumar: “Additionally or alternatively, the OCR application 115 performs the OCR algorithm on multiple 3D models and compares the confidence level of the results. The OCR application 115 may select the 3D model with the highest confidence level as a candidate image and compare the confidence level to the threshold as described herein. If the highest confidence level is not above the threshold, then the OCR application 115 may obtain additional 3D models or pursue any suitable strategy as described herein.” [0148]).
Wang, Urbschat & Kumar are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: determining the first character or the second character as the recognition result in response to determining the first character is same as the second character.  The suggestion/motivation for doing so is “to improve accuracy and to prevent fraud” as disclosed by Kumar in the background of invention.  Therefore, it would have been obvious to combine Wang, Urbschat & Kumar to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Wang in view of Urbschat discloses the generation method according to claim 3, however they do not expressly disclose wherein a recognition accuracy of the pre-trained second character-recognition model is less than a recognition accuracy of the pre-trained first character-recognition model, wherein the first character is associated with a first probability, and the first probability is used for representing a probability that the character image indicates the first character; and 
the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: 
determining whether the first probability is greater than a preset first threshold in response to determining the first character is not same as the second character; and 
determining the first character as the recognition result in response to determining the first probability is greater than the preset first threshold.

Kumar discloses wherein a recognition accuracy of the pre-trained second character-recognition model is less than a recognition accuracy of the pre-trained first character-recognition model, wherein the first character is associated with a first probability, and the first probability is used for representing a probability that the character image indicates the first character (“Additionally or alternatively, the OCR application 115 performs the OCR algorithm on multiple 3D models and compares the confidence level of the results. The OCR application 115 may select the 3D model with the highest confidence level as a candidate image and compare the confidence level to the threshold as described herein. If the highest confidence level is not above the threshold, then the OCR application 115 may obtain additional 3D models or pursue any suitable strategy as described herein.” [0148]); and 
the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: 
determining whether the first probability is greater than a preset first threshold in response to determining the first character is not same as the second character (Kumar: “verifying, by the one or more computing devices, the results with the highest confidence level when the results do not match each other” Claim 2); and 
determining the first character as the recognition result in response to determining the first probability is greater than the preset first threshold (Kumar: “comparing, by the one or more computing devices, results of the application of the optical character recognition algorithm for first and second three-dimensional models; determining, by the one or more computing devices, if a configured threshold of the results for each of the plurality of three-dimensional models match each other; verifying, by the one or more computing devices, the results when the results for each of the plurality of three-dimensional models match each other; and verifying, by the one or more computing devices, the results with the highest confidence level when the results do not match each other.” (claim 2)).

Wang, Urbschat & Kumar are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein a recognition accuracy of the pre-trained second character-recognition model is less than a recognition accuracy of the pre-trained first character-recognition model, wherein the first character is associated with a first probability, and the first probability is used for representing a probability that the character image indicates the first character; and the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: determining whether the first probability is greater than a preset first threshold in response to determining the first character is not same as the second character; and determining the first character as the recognition result in response to determining the first probability is greater than the preset first threshold.  The suggestion/motivation for doing so is “to improve accuracy and to prevent fraud” as disclosed by Kumar in the background of invention.  Therefore, it would have been obvious to combine Wang, Urbschat & Kumar to obtain the invention as specified in claim 5.

Regarding Claim 6:
The proposed combination of Wang in view of Urbschat discloses the generation method according to claim 5, wherein the second character is associated with a second probability, and the second probability is used for representing a probability that the character image indicates the second character (“Additionally or alternatively, the OCR application 115 performs the OCR algorithm on multiple 3D models and compares the confidence level of the results. The OCR application 115 may select the 3D model with the highest confidence level as a candidate image and compare the confidence level to the threshold as described herein. If the highest confidence level is not above the threshold, then the OCR application 115 may obtain additional 3D models or pursue any suitable strategy as described herein.” [0148]); and 
the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: 
determining whether the second probability is greater than a preset second threshold in response to determining the first probability is not greater than the preset first threshold, wherein the preset second threshold is greater than the preset first threshold; and determining the second character as the recognition result in response to determining the second probability is greater than the preset second threshold (Kumar: “comparing, by the one or more computing devices, results of the application of the optical character recognition algorithm for first and second three-dimensional models; determining, by the one or more computing devices, if a configured threshold of the results for each of the plurality of three-dimensional models match each other; verifying, by the one or more computing devices, the results when the results for each of the plurality of three-dimensional models match each other; and verifying, by the one or more computing devices, the results with the highest confidence level when the results do not match each other.” (claim 2)).

Wang, Urbschat & Kumar are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the second character is associated with a second probability, and the second probability is used for representing a probability that the character image indicates the second character; and the step of determining the recognition result according to the characters outputted by the at least two character-recognition models comprises: 
determining whether the second probability is greater than a preset second threshold in response to determining the first probability is not greater than the preset first threshold, wherein the preset second threshold is greater than the preset first threshold; and determining the second character as the recognition result in response to determining the second probability is greater than the preset second threshold  The suggestion/motivation for doing so is “to improve accuracy and to prevent fraud” as disclosed by Kumar in the background of invention.  Therefore, it would have been obvious to combine Wang, Urbschat & Kumar to obtain the invention as specified in claim 6.

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Urbschat as applied to claim 9 above, and further in view of Baheti et al. (US 2014/0022406).

Regarding Claim 10:
The proposed combination of Wang in view of Urbschat further discloses the generation method according to claim 9, but does not expressly disclose wherein the step of performing the character segmentation on the candidate character image, wherein the image type of the candidate character image indicates the character image, to generate the character image further comprises: performing a skew correction on the character string image.
Baheti discloses wherein the step of performing the character segmentation on the candidate character image, wherein the image type of the candidate character image indicates the character image, to generate the character image further comprises: performing a skew correction on the character string image (Baheti: “an electronic device and method use a camera to capture an image ("natural image") of an environment outside the electronic device followed by identification of regions therein. A subset of regions in the natural image are selected, based on attributes related to geometry of the regions, such as aspect ratio, height, and variance in stroke width. For each region in the subset (also called "text region"), an angle that is a candidate for use as skew of text in the natural image is determined, and then one or more candidate angles are selected based on presence of a line of pixels in the region (such as a headline or shiro-rekha in Hindi) that occurs at the candidate angle identified by the region. Then, an angle that is most common among the selected candidate angles is identified, as the angle of skew of text in the image. The just-described identification of skew angle is performed prior to classification of any region as text or non-text. After skew identification, at least all regions in the subset are rotated automatically by negative of the skew angle, to obtain skew-corrected regions for use in optical character recognition.” [0012]; Also see Fig. 2 flowchart for identifying and correcting a text region and adjusting the skew. [0029-0039]; “e.g. characters of text in an image” [0054]).
Wang, Urbschat & Baheti are combinable because they are from the same field of image processing; e.g. all references disclose methods of performing Optical Character Recognition OCR and applying the results of the OCR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the step of performing the character segmentation on the candidate character image, wherein the image type of the candidate character image indicates the character image, to generate the character image further comprises: performing a skew correction on the character string image.
The suggestion/motivation for doing so is “there is a need to detect and correct skew in a natural image or video frame, prior to classification of regions” as disclosed by Baheti in the background of invention.  Therefore, it would have been obvious to combine Wang, Urbschat & Baheti to obtain the invention as specified in claim 10.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kao et al. (US 2018/0150956) discloses a character recognition method is provided, including the steps of: recognizing a character string, which includes one or more characters, in a region of interest (ROI) using a first convolutional neural network (CNN) model to generate a recognized character string; and comparing the recognized character string with a plurality of character strings in a character database to find a character string corresponding to the recognized character string, wherein each of the character strings includes one or more characters; wherein if the character string corresponding to the recognized character string is found, the recognized character string is used as a character recognition result, otherwise, using a second CNN model to correct the recognized string and generate a new recognized character string as the character recognition result.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677